Citation Nr: 9919574	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-15 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona



THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of an injury to the right upper extremity.  

2.  Entitlement to service connection for the claimed 
residuals of an injury to the right lower extremity.



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran has any current right upper or lower extremity 
disability due to disease or injury which was incurred in or 
aggravated by service.  



CONCLUSION OF LAW

The veteran has not submitted evidence of well-grounded 
claims of service connection for the residuals of injuries to 
the right upper and lower extremities.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1154(b), 5107(a), 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran contends that he suffers from the residuals of 
injuries to his right upper and lower extremities which he 
incurred in service.  He testified before this Member of the 
Board at the RO in May 1999 that he initially injured his 
right arm while playing football in service.  According to 
the veteran, he hit someone in the teeth which broke his skin 
and caused his right arm to swell.  As a result, the veteran 
contended that his right arm was slightly smaller and weaker 
than his left arm.  He further alleged that he experienced 
difficulties with his right leg due to the heavy boots that 
he was required to wear in service.  He also noted that he 
had been afflicted with polio as a child which had affected 
his right side.  

A careful review of the veteran's service medical records 
shows that, in September 1967, the veteran was treated for 
pain and numbness in his right foot, as well as a human bite 
to the right hand resulting in moderate peripheral swelling 
and cellulitis.  As of October 9, 1967, the wound was closed 
and whirlpool treatment was discontinued.  However, the 
separation examination was negative, although a history of 
foot trouble existing prior to service was noted.  

The veteran has submitted no competent evidence to support 
his lay assertions that he currently suffers from residual 
injury disability of his right upper or lower extremities as 
a result of disease or injury which was incurred in or 
aggravated by service.  Although the veteran has asserted 
that he currently has right upper and lower extremity 
disabilities attributable to his service, he is not, as a lay 
person, competent to offer an opinion as to questions of 
medical diagnosis or causation presented in this case.  See 
Espiritu, supra.  

Since there is no medical evidence that the veteran is 
presently suffering from right upper and lower extremity 
disabilities due to a disease or injury incurred in or 
aggravated by service, the first prong of Caluza is not 
satisfied.  It follows that the third prong also is not 
satisfied.  Likewise, the Board notes that, in the absence of 
proof of a present disability, there can be no valid claim.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  As such, 
service connection for the residuals of injuries to the right 
upper and lower extremities is denied.

In the absence of medical evidence to show that the veteran 
has any current right upper and/or lower extremity disability 
due to disease or injury which was incurred in or aggravated 
by service, the Board must conclude that the veteran has 
failed to meet his initial burden of producing evidence of 
well-grounded claims of service connection.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to his claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports his claims that he has a right upper 
and/or lower extremity condition related to disease or injury 
which was incurred in or aggravated by service.  By this 
decision, the Board is informing the veteran of the evidence 
necessary to make his claims as set forth above well 
grounded.



ORDER

Service connection for the residuals of injuries to the right 
upper and lower extremities is denied, as well-grounded 
claims have not been presented.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

